
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(mm)


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is
dated as of the 11th day of December, 2002, between Essex Electric Inc. (the
"Company"), a Delaware corporation, and Harold M. Karp (the "Executive").

W I T N E S S E T H

        WHEREAS, the Executive was previously employed as the President of the
Electrical Group of Superior Telecommunications Inc. ("STI") pursuant to an
employment agreement between Executive and STI dated as of January 1, 2001 (the
"Prior Employment Agreement");

        WHEREAS, certain assets relating to the STI Electrical Group have been
sold to Alpine Holdco Inc. ("Holdco"), a Delaware corporation and a newly
formed, wholly-owned subsidiary of The Alpine Group, Inc. ("Parent," together
with the Company and its affiliated companies, the "Employer") pursuant to the
terms of that Purchase Agreement entered into as of the 31st day of October,
2002 by and among Superior TeleCom Inc. ("Superior"), STI, Essex
International Inc., Essex Group, Inc., Parent and Holdco (the "Transaction");

        WHEREAS, pursuant to the Transaction, the Company has (and the Executive
acknowledges that the Company has) assumed all obligations under the Prior
Employment Agreement and agreed to perform the Prior Employment Agreement in the
same manner and to the same extent that STI would be required to perform it if
the Transaction had not occurred;

        WHEREAS, the Company and the Executive desire to make certain changes to
the Prior Employment Agreement primarily to reflect the Transaction and to enter
into this amended and restated employment agreement, effective as of the closing
of the Transaction (the "Effective Date"); and

        WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

        NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1.    POSITION/DUTIES.    

        (a)  During the Employment Term, the Executive shall serve as President
of the Company with such responsibilities, duties and authority as are from time
to time assigned to the Executive by the Chief Executive Officer of the Parent.
The Executive's duties shall be performed primarily at the Company's
headquarters office as it may exist from time to time, which is currently
located in Fort Wayne, Indiana. In the event that the Company's headquarters are
moved, the Executive shall be entitled to relocation benefits pursuant to the
Company's then relocation benefit program.

        (b)  During the Employment Term (as hereinafter defined), and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote all or substantially all of his full business time,
energy and skill in the performance of his duties for the Company and to perform
faithfully and efficiently such duties. During the Employment Term, it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, provided that the Chief Executive
Officer of the Parent first approves of such service and (B) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement and are not directly competitive with the
operating businesses of the Employer.

--------------------------------------------------------------------------------


        (c)  Notwithstanding anything to the contrary in this Section 1, the
Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of Holdco, the Company and any of their
subsidiaries and in one or more executive offices of any of the Parent's or the
Company's subsidiaries, provided that the Executive is indemnified for serving
in any and all such capacities.

        2.    EMPLOYMENT TERM.    The Executive's term of employment under this
Agreement (such term of employment is herein referred to as the "Employment
Term") commenced on the Effective Date and shall continue until terminated by
either party as provided in Section 7. In no event, however, shall the
Employment Term extend beyond the end of the month in which the Executive's
sixty-fifth birthday occurs.

        3.    BASE SALARY.    During the Employment Term, the Company agrees to
pay the Executive a base salary ("Base Salary") at an annual rate of not less
than $250,000 or such higher rate as may from time to time by determined by the
board of directors of the Parent (the "Parent Board") or an authorized committee
thereof, payable in substantially equal installments accordance with the normal
payroll practices of the Company. The Executive's Base Salary shall be subject
to annual review by the Parent Board (or an authorized committee thereof) and
shall be increased as of each anniversary of the Effective Date pursuant to such
review by a percentage no less than the percentage increase in the consumer
price index, as published by the Bureau of Labor Statistics of the U.S.
Department of Labor, for the calendar year immediately preceding such review.
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Base Salary shall not be
reduced after any such increase and the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased.

        4.    BONUSES.    

        (a)  ANNUAL BONUSES. During the Employment Term, in addition to the Base
Salary, Executive will be eligible to receive an annual cash bonus, if earned,
based upon the achievement of performance goals set by the Company (the "Annual
Bonus"). The Annual Bonus will be determined annually at the same time bonuses
are determined for other executives of the Company and will be payable at the
same time and the same manner as bonuses are paid to such other executives of
the Company.

        (b)  SIGN-ON BONUS. On or after January 1, 2003 (but in no event later
than January 30, 2003), Holdco shall pay the Executive a one-time lump sum cash
payment in the amount of $100,000 (the "Sign-On Bonus").

        (c)  RETENTION BONUS. The Company shall pay to the Executive a retention
bonus equal to $112,500, subject to the terms and conditions set forth in this
Section 4(c) (the "Retention Bonus").

          (i)  The Retention Bonus shall be payable in two installments. The
first installment will be $56,250, payable as soon as practicable following
June 30, 2003, provided that the Executive remains continuously employed through
such date. The second installment will be $56,250, payable as soon as
practicable following January 15, 2004, provided that the Executive remains
continuously employed through such date.

        (ii)  In the event the Executive's employment with the Company is
terminated by the Company without Cause (as defined in Section 7(d)) or by the
Executive for Good Reason (as defined in Section 7(e)) prior to the payment of
both installments of the Retention Bonus, the Executive will receive any
remaining installments of the Retention Bonus as soon as practicable following
the date the installment would have otherwise been paid had his employment not
terminated.

        (iii)  In the event the Executive's employment with the Company
terminates for any reason (other than a termination by the Company without Cause
or by the Executive for Good Reason)

2

--------------------------------------------------------------------------------




prior the payment of any installment of the Retention Bonus, the Executive shall
not be entitled to receive any remaining installments of the Retention Bonus. In
addition, if the Executive is terminated for Cause or if the Executive
terminates his employment without Good Reason prior to January 15, 2004, the
Executive will be required to return to Essex any installment of the Retention
Bonus he has received. Executive shall return any such installment within 10
business days following such termination date.

        (iv)  The Retention Bonus payable hereunder is a special incentive
payment to the Executive and will not be taken into account in computing the
amount of salary or compensation for purposes of determining any bonus,
incentive, pension, retirement, death or other benefit under any other bonus,
incentive pension, retirement, insurance or other employee benefit plan of the
Company, unless such plan or agreement expressly provides otherwise. The
Retention Bonus is in addition to any amount or benefit payable under any such
other agreement or plan unless such agreement or plan expressly provides
otherwise.

        5.    EMPLOYEE BENEFITS.    

        (a)  WELFARE BENEFITS. During the Employment Term, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other executives of the Company.

        (b)  INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Employment
Term, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other executives of the Company.

        (c)  FRINGE BENEFITS. During the Employment Term:

          (i)  The Company shall reimburse the Executive for the reasonable
expenses incurred by the Executive in undergoing an annual physical examination
by a licensed physician.

        (ii)  The Company shall reimburse the Executive for the reasonable
expenses incurred by the Executive in connection with obtaining professional tax
and financial planning advice, not to exceed $3,000 per annum.

        (d)  VACATION. During the Employment Term, the Executive shall be
entitled to paid vacation of four weeks per calendar year, any unused portion of
which shall be forfeited as of the end of each year.

        (e)  EXPENSES. During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable and customary
expenses incurred by the Executive in performing services hereunder, including
(i) all expenses of travel and living expenses while away from home or business
or at the request of and in the service of the Company and (ii) a monthly
automobile cash allowance of $1,000.

        (f)    DISABILITY OFFSET. Payments made to the Executive pursuant to
this Section 5 shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such payment under disability
benefit plans of the Company or under the Social Security disability insurance
program, and which amounts were not previously applied to reduce any such
payments.

        6.    STOCK OPTIONS.    

        (a)  NEW OPTION GRANT. The Parent shall recommend to the Executive
Compensation and Organization Committee of the Parent Board (the "Committee")
that the Committee grant to the Executive an option (the "Option") to purchase
125,000 shares of the Parent's common stock, par value $.10 (the "Common Stock")
under the Parent's 1997 Stock Option Plan (Amended and Restated

3

--------------------------------------------------------------------------------


as of August 1, 1999) and as may be in effect from time to time (the "Stock
Option Plan") at an exercise price equal to the fair market value (as defined in
the Stock Option Plan) of the Common Stock on the date of grant. The Option
shall, to the maximum extent permitted by applicable law, be designated as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code") and to the extent not allowable, the
Option shall be a non-qualified stock option.

        (b)  VESTING. The Option shall vest and become exercisable in equal,
cumulative annual installments of 331/3% each, on the first, second and third
anniversary of the grant date, provided the Executive is employed by the
Employer on each such vesting date. In the event of the Executive's termination
of employment (i) by the Executive other than due to death or Disability (as
defined below) or for Good Reason or (ii) by the Company for Cause, the Option,
to the extent not theretofore exercisable, shall lapse and be forfeited. In the
event the Executive's employment is terminated for any other reason, including,
without limitation, death or Disability or for Good Reason or without Cause, the
Option shall vest and become exercisable in full.

        (c)  FORM OF OPTION. The Option shall be granted pursuant to and, to the
extent not contrary to the terms of this Agreement, shall be subject to all of
the terms and conditions imposed under the Parent's standard stock option
agreement and the Stock Option Plan or any other stock option plan sponsored by
Parent.

        (d)  DISCRETIONARY GRANTS. In addition to the Option, at the sole
discretion of the Parent Board (or a duly authorized committee thereof), the
Executive shall be eligible for additional annual grants of stock options
commencing after December 31, 2003.

        (e)  ELIGIBILITY FOR DEFERRAL. The Option shall be eligible for deferral
by the Executive under the Parent's Deferred Stock Account Plan in accordance
with the terms and provisions of such plan. Deferrals made by the Executive
under the Parent's Deferred Cash Account Plan shall not be eligible for a
matching contribution and shall otherwise be subject to the terms and provisions
of such plan.

        (f)    OUTSTANDING STOCK OPTIONS AND RESTRICTED STOCK. Executive hereby
acknowledges that the Transaction constitutes a termination of employment with
STI (and its affiliates) and that outstanding stock options or shares of
restricted stock granted by Superior and held by the Executive on the date
immediately prior to the Effective Date will be governed by, and subject to, the
terms and conditions of the Superior TeleCom Inc. 1996 Stock Incentive Plan (as
amended), the applicable award agreement, the Superior TeleCom Inc. Deferred
Stock Account Plan and the Prior Employment Agreement.

        7.    TERMINATION.    The Executive's employment and the Employment Term
shall terminate without any breach of this Agreement on the first of the
following to occur:

        (a)  DISABILITY. Upon 90 days' written notice by the Company to the
Executive of termination due to Disability during the Employment Term, provided
that, within the 90 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive's duties. For purposes of
this Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Company on a full-time basis for 180 consecutive
days (or such shorter period as will suffice for the Executive to qualify for
full disability benefits under the applicable disability insurance policy or
policies of the Company) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to the Executive or the
Executive's legal representative.

        (b)  DEATH. Automatically on the date of death of the Executive during
the Employment Term.

4

--------------------------------------------------------------------------------


        (c)  CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause during the Employment Term provided, such
notice is given within 90 days of the discovery of the Cause event by the Chief
Executive Officer of the Parent. For purposes of this Agreement, "Cause" shall
mean:

          (i)  the willful and continued failure of the Executive to perform
substantially the Executive's duties pursuant to this Agreement (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Parent which specifically identifies the
manner in which the Chief Executive Officer of the Parent believes that the
Executive has not substantially performed the Executive's duties; or

        (ii)  the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or the
Employer.

        For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the board of directors of the Company (the "Company Board") or the
Parent Board or upon the instructions of the Chief Executive Officer of the
Parent or based upon the advice of counsel for the Parent shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Employer.

        (d)  WITHOUT CAUSE. Upon 60 days' written notice by the Company to the
Executive of an involuntary termination without Cause during the Employment
Term.

        (e)  GOOD REASON. Upon written notice by the Executive to the Company of
a termination for Good Reason during the Employment Term provided, such notice
is given within 90 days of the Executive's discovery of the Good Reason event.
For purposes of this Agreement, "Good Reason" shall mean:

          (i)  the assignment to the Executive of any duties materially
inconsistent with the Executive's position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose isolated and inadvertent action(s)
not taken in bad faith and remedied by the Company promptly after receipt of
notice thereof given by the Executive;

        (ii)  any material failure by the Company to comply with any of the
material provisions of this Agreement, other than isolated and inadvertent
failure(s) not occurring in bad faith and remedied by the Company promptly after
receipt of notice thereof given by the Executive;

        (iii)  any termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement;

        (iv)  any failure by the Company to comply with and satisfy
Section 15(a) of this Agreement; or

        (v)  during any Transition Period (as defined in Section 8(a)), any
failure of the Company to provide the Executive with an office or offices of a
size and with furnishings and other appointments, and to personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, those provided generally at any time after the Change of Control to
any other executive of the Company.

5

--------------------------------------------------------------------------------




        (f)    WITHOUT GOOD REASON. Upon 120 days' written notice by the
Executive to the Company of the Executive's voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

        (g)  NOTICE OF TERMINATION. Any termination of the Executive's
employment by the Company or by the Executive (other than termination by reason
of the Executive's death) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 16 hereof. For purposes of
this Agreement, a "Notice of Termination" means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon
(ii) other than in connection with a termination pursuant to Section 7(d), to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the date of termination
is other than the date of receipt of such notice, specifies the termination
date. The good faith failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder. If within 30 days after any Notice of Termination is
given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected).

        8.    COMPENSATION UPON TERMINATION.    

        (a)  COMPENSATION UPON TERMINATION FOR DISABILITY. If the Executive's
employment by the Company is terminated by reason of the Executive's Disability
during the Employment Term, the Company shall pay or provide the Executive the
sum of (i) the Executive's Base Salary through the date of termination to the
extent not theretofore paid, (ii) the product of (x) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year, if any (the "Annual Bonus
Amount"), multiplied by (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the date of termination, and the
denominator of which is 365, (iii) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and
(iv) reimbursement for any unreimbursed expenses incurred through the date of
termination (the sum of the amounts described in clauses (i), (ii), (iii) and
(iv)) shall be referred to in this Agreement as the "Accrued Obligations"). The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the date of termination.

        In addition, to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive's legal representatives any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company (such other amounts and benefits shall be referred to
in this Agreement as the "Other Benefits"). Notwithstanding the foregoing, if
the Executive's employment by the Company is terminated by reason of the
Executive's Disability during the period commencing six months prior to a Change
of Control and ending on the third anniversary of a Change of Control (the
"Transition Period"), the term "Other Benefits" shall include, and the Executive
shall be entitled after the date of termination to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Company to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other executives and their families at any time
during the 120-day period immediately preceding the Change of Control or, if
more favorable to the Executive and/or the Executive's family,

6

--------------------------------------------------------------------------------


as in effect at any time thereafter generally with respect to any other
executive of the Company and their families.

        Notwithstanding the foregoing, the Company shall maintain, at the
Company's sole expense, in full force and effect, for the continued benefit of
the Executive for 12 months following the date of termination, all employee
welfare benefit plans and programs in which the Executive was entitled to
participate immediately prior to the date of termination provided that the
Executive's continued participation is possible under the general terms and
provisions of such plans and programs ("Continued Welfare Benefits"). In the
event that the Executive's participation in any such plan or program is barred,
the Company shall arrange to provide the Executive with benefits substantially
similar to those which the Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred.

        (b)  COMPENSATION UPON TERMINATION FOR DEATH. If the Executive's
employment by the Company is terminated by reason of the Executive's death
during the Employment Term, the Company shall (i) pay the Accrued Obligations
and an amount equal to the sum of the Executive's Base Salary in effect
immediately prior to termination and the Annual Bonus Amount to the Executive's
legal representatives, in a lump sum in cash within 30 days of the date of
termination; and (ii) timely pay or provide the Other Benefits; and (iii) timely
pay or provide the Continued Welfare Benefits for twelve months following the
date of termination. Notwithstanding the foregoing, if the Executive's
employment by the Company is terminated by reason of the Executive's death
during the Transition Period, the term Other Benefits shall include, without
limitation, and the Executive's estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company to the estates and beneficiaries of other executives of the Company
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to the most senior executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive's estate and/or the
Executive's beneficiaries, as in effect on the date of the Executive's death
with respect to any other executive of the Company and their beneficiaries.

        (c)  COMPENSATION UPON TERMINATION FOR CAUSE. If the Executive's
employment is terminated for Cause during the Employment Term, this Agreement
shall terminate without further obligation to the Executive, except that the
Company shall pay or provide the Executive the sum of (i) the Executive's Base
Salary through the date of termination, (ii) the amount of any compensation
previously deferred by the Executive and (iii) Other Benefits, in each case to
the extent theretofore unpaid.

        (d)  COMPENSATION UPON TERMINATION WITHOUT GOOD REASON. If the
Executive's employment is terminated by the Executive without Good Reason during
the Employment Term, this Agreement shall terminate without further obligation
to the Executive, except that the Company shall (i) pay the Accrued Obligations
(other than the amount described in Section 8(a)(ii)) to the Executive in a lump
sum in cash within 30 days of the date of termination; and (ii) timely pay or
provide the Other Benefits.

        (e)  COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If
the Executive's employment by the Company is terminated by the Company other
than for Cause in accordance with Section 7(d) hereof or by the Executive for
Good Reason in accordance with Section 7(e) hereof (i) the Company shall pay to
the Executive a lump sum in cash within 30 days of the date of termination in an
amount equal to (x) the sum of (1) the Base Salary in effect immediately prior
to termination and (2) the greater of the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred, for
the most recently completed fiscal year (if any) plus (y) the Accrued
Obligations; and (ii) the Company shall timely pay or provide the Other
Benefits. In addition, the Executive shall be entitled to relocation benefits
pursuant to the Company's then

7

--------------------------------------------------------------------------------


relocation benefit program for any relocation from any office or location as
provided in Section 1(a) to any metropolitan area.

        Subject to the conditions specified in this paragraph, if the
Executive's employment by the Company is terminated by the Company other than
for Cause in accordance with Section 7(d) hereof or by the Executive for Good
Reason in accordance with Section 7(e) hereof and the Executive decides to
relocate away from Fort Wayne, Indiana, the Company shall also reimburse the
Executive for the difference between the sale price of the home and the original
purchase price of the Executive's home at 12019 Crossway Drive, Fort Wayne,
Indiana; provided, however, that if the original purchase price is greater than
the Appraised Value (as defined below) of such residence, the Company shall
reimburse the Executive for the difference between the sale price of the home
and the Appraised Value. The Executive shall use his best efforts to sell such
residence for a price equal to the greater of the original purchase price or the
Appraised Value (the "Greatest Value"). If, notwithstanding such efforts, the
Executive concludes in good faith that any offer therefor that is less than the
Greatest Value is a reasonable offer, he may accept such offer, provided that if
the Greatest Value is $500,000 or less, such offer equals at least 85% of the
Greatest Value and if the Greatest Value is more than $500,000, such offer
equals at least 95% of the Greatest Value. For purposes of this Agreement, the
"Appraised Value" shall be the average of the appraised values determined by two
independent real estate appraisal companies selected by the Company. All
expenses of the appraisers shall be paid by the Company.

        (f)    COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
FOLLOWING A CHANGE OF CONTROL, ETC. If the Executive's employment by the Company
is terminated by the Company without Cause or by Executive for Good Reason at
any time during the Transition Period (as defined in Section 8(a)) relating to a
Change of Control, then the Company shall pay or provide the Executive with the
following payments and benefits as soon as practical following the later of the
date of the Executive's termination or the date of the Change of Control, but in
no event later than 30 days following the Change of Control (except as
specifically otherwise provided herein):

          (i)  the Company shall pay to the Executive in a lump sum in cash
within 30 days after the date of termination the aggregate of the following
amounts:

        (A)  Accrued Obligations;

        (B)  a lump sum cash payment equal to three times the sum of
(x) Executive's Base Salary in effect immediately prior to termination and
(y) the highest Annual Bonus paid or payable to the Executive during the three
full fiscal years prior to the Change of Control but in no event less than 45%
of the Executive's Base Salary in effect for fiscal year 2001; and

        (C)  an amount equal to the excess of (x) the actuarial equivalent of
the benefit under the Employer's defined benefit retirement plans, including any
excess or supplemental retirement plan in which the Executive participates
(together, the "Retirement Plans") (utilizing actuarial assumptions no less
favorable to the Executive than those in effect under the Retirement Plans
immediately prior to the Change of Control), which the Executive would receive
if the Executive's employment continued for three years after the date of
termination (including any additional years of service that would have been
credited pursuant to the last sentence Section 5(b)) assuming for this purpose
that all accrued benefits are fully vested, and, assuming that the Executive's
compensation in each of the three years is that required by Sections 3 and 4,
reduced by (y) the actuarial equivalent of the Executive's actual benefit (paid
or payable), if any, under the Retirement Plans as of the date of termination.

        (ii)  for three years after the Executive's date of termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall

8

--------------------------------------------------------------------------------

continue benefits to the Executive and/or the Executive's family at least equal
to those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 5(a) of this Agreement if
the Executive's employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to any
other executive of the Company and their families, provided, however, that if
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until three years after the date of termination and to
have retired on the last day of such period;

        (iii)  the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, and which shall include the
provision of reasonable office space and secretarial assistance for the
Executive, up to a maximum of $30,000;

        (iv)  timely pay or provide the Other Benefits;

        (v)  the Parent shall cause all stock options to purchase shares of
Common Stock (including, without limitation, the Option) and restricted shares
of Common Stock held by or for the benefit of the Executive to become
immediately fully vested and/or exercisable upon the occurrence of a Change of
Control;

        (vi)  notwithstanding anything to the contrary in subparagraph
(ii) above, for three years after the Executive's date of termination, Executive
shall be entitled, consistent with past practice, to receive a monthly
automobile cash allowance of $1,000; and

      (vii)  the Executive shall be entitled to relocation benefits pursuant to
the Company's then relocation benefit program for any relocation from any office
or location as provided in Section 1(a) to another metropolitan area.

        9.    EXCISE TAX.    In the event that the Executive becomes entitled to
payments and/or benefits which would constitute "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

        10.    STOCK OPTIONS AND COMPANY STOCK.    

        (a)  In the event of the Executive's death, whether his death occurs
during or after the Employment Term, all unexercised and exercisable stock
options to purchase shares of Common Stock (including, without limitation, the
Option) will be assigned to his estate.

        (b)  In the event of the termination of the employment of the Executive
for any reason, all unexercised and exercisable stock options (including,
without limitation, the Option) must be exercised by him, or his estate (or
heir(s)) as the case may be, before the second anniversary of the termination of
his employment, but in no event after the tenth anniversary of the date of grant
thereof, and any such stock options not exercised by that date will lapse
immediately thereafter.

        (c)  In the event of any change in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend, or other increase or decrease in
such shares, then appropriate adjustments in the terms of any unexercised stock
options shall be made by the Stock Option Committee of the Parent Board.

        11.    NON-EXCLUSIVITY OF RIGHTS.    Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the

9

--------------------------------------------------------------------------------


Company and for which the Executive may qualify, nor, subject to Section 20,
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the date of termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

        12.    LEGAL FEES.    Following any termination of the Executive's
employment that gives rise to a right to payments and benefits under
Section 8(f) or, during the Transition Period, Sections 8(a) or 8(b), the
Company shall pay as incurred, to the full extent permitted by law, all legal
fees and expenses which the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

        13.    NONCOMPETITION AND CONFIDENTIALITY.    

        (a)  So long as the Executive is employed by the Company under this
Agreement and for the one (1) year period following the Executive's termination
of employment for any reason (the "Restricted Period), the Executive shall not,
directly or indirectly, without the prior written consent of the Parent, enter
into Competition with the Employer. "Competition" shall mean participating,
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant or in
any capacity whatsoever in a business in competition with and in the same
geographic area as any business conducted by the Employer, with regard to which
the Executive had responsibilities or had access to confidential information,
while employed by the Company.

        (b)  During the Employment Term and thereafter, the Executive shall hold
in a fiduciary capacity for the benefit of the Employer all secret or
confidential information, knowledge or data relating to the Employer, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive's
employment with the Company, the Executive shall not, without the prior written
consent of the Parent or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Employer and those designated by it. In no event shall an asserted
violation of the provisions of this Section 13 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under Section 8(f)
or, during the Transition Period, Sections 8(a) or 8(b) of this Agreement.

        (c)  During the Restricted Period, the Executive will not, directly or
indirectly, influence or attempt to influence customers or suppliers of the
Employer to divert their business to any competitor of the Employer.

        (d)  The Executive recognizes that he possesses and will possess
confidential information about other employees of the Employer relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Employer. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Employer in
developing its business and in securing and retaining customers, and has been
and will be acquired by him because of his business position with the Employer.
The Executive agrees that, during the Restricted Period, he will not, directly
or indirectly, solicit or recruit any non-administrative or non-clerical
employee of the Employer for the purpose of being employed by the Executive or
by any competitor of the Employer on whose behalf the Executive

10

--------------------------------------------------------------------------------


is acting as an agent, representative or employee and that the Executive will
not convey any such confidential information or trade secrets about other
employees of the Employer to any other person.

        (e)  It is further expressly agreed that the Employer will or would
suffer irreparable injury if the Executive were to violate the provisions of
this Section 12 and that the Employer would by reason of such violation be
entitled to injunctive relief in a court of appropriate jurisdiction, and the
Executive further consents and stipulates to the entry of such injunctive relief
in such a court prohibiting the Executive from competing with the Employer in
violation of this Agreement.

        (f)    The obligations contained in this Section 13 shall survive the
termination or expiration of the Executive's employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 13 is
excessive in duration or scope or extends for too long a period of time or over
too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

        14.    FULL SETTLEMENT.    The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Unless the
Executive's termination of employment gives rise to a right to payments and
benefits described in Section 8(f) or, during the Transition Period, Sections
8(a) or 8(b), if the Executive secures other employment, any benefits the
Company is required to provide to the Executive following termination of the
Executive's employment shall be secondary to those provided by another employer
(if any). However, if the Executive's employment is terminated such that the
Executive has a right to payments and benefits under Section 8(f) or, during the
Transition Period, Sections 8(a) or 8(b), such amounts shall not be reduced
whether or not the Executive obtains other employment.

        15.    SUCCESSORS; BINDING AGREEMENT.    

        (a)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of the Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination. As used in the Agreement, Company shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 15 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

        (b)  This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devise, legatee, or other designee or, if there be
no such designee, to the Executive's estate.

11

--------------------------------------------------------------------------------


        16.    NOTICE.    For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

At the address shown on the records of the Company

If to the Company:

Essex Electric Inc.
c/o The Alpine Group, Inc.
One Meadowlands Plaza
Suite 200
East Rutherford, NJ 07073
Attention: Chairman and Chief Executive Officer of The Alpine Group, Inc.

With a copy to:

The Alpine Group, Inc.
One Meadowlands Plaza
Suite 200
East Rutherford, NJ 07073
Attention: Corporate Secretary of The Alpine Group, Inc.

        or to such other address as any party may have furnished to the others
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

        17.    MISCELLANEOUS.    No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by the Company Board. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of New York without
regard to its conflicts of law principles.

        18.    VALIDITY.    The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

        19.    COUNTERPARTS.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        20.    ENTIRE AGREEMENT.    This Agreement together with all exhibits
and attachments hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto (including, without limitation, the Prior
Employment Agreement; and any prior agreement of the parties hereto in respect
of the subject matter contained herein is hereby terminated and cancelled,
provided, however, that this Agreement should not supersede any existing benefit
or

12

--------------------------------------------------------------------------------


agreement which provides such benefit, including, without limitation, life or
disability insurance agreements and retirement plans currently in effect.

        21.    INDEMNIFICATION.    The Company hereby covenants and agrees to
indemnify the Executive and hold him harmless to the fullest extent permitted by
law and under the By-laws of the Company against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys' fees), losses, and damages resulting from the
Executive's good faith performance of his duties and obligations hereunder. The
Company, within 10 days of presentation of invoices, shall advance to the
Executive reimbursement of all legal fees and disbursements incurred by the
Executive in connection with any potentially indemnifiable matter. The Company
will cover the Executive under directors' and officers' liability insurance both
during and, while potential liability exists (for such reasonable period taking
into account the applicable statute of limitations but in no event for less than
six years), after the Executive's termination of employment in the same amount
and to the same extent as the Company covers its other officers and directors.

        22.    WITHHOLDING TAXES.    The Company may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

        23.    RELEASE OF PRIOR EMPLOYMENT AGREEMENT    . Executive hereby
agrees and acknowledges that the payments and benefits set forth in this
Agreement represent adequate consideration for the cancellation of the Prior
Employment Agreement. Executive hereby fully and unconditionally releases and
discharges all claims and causes of action which Executive or his heirs,
personal representatives, or assigns ever had, now have, or hereafter may have
against the Employer and related parties (including any predecessors or
successors) and when acting as such, their respective officers, directors,
employees, counsel, agents, and stockholders, (in each case, past, present, or
as they may exist at any time after this date) under the Prior Employment
Agreement or as a result of the amendment and restatement of the Prior
Employment Agreement.

        24.    REPRESENTATION.    The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him form entering into this Agreement or performing
all of his obligations hereunder.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    ESSEX ELECTRIC INC.
 
 
By:
 
/s/  STEVEN S. ELBAUM           Title:   Chief Executive Officer
 
 
ALPINE HOLDCO INC.
(only for purposes of acknowledging its obligation to pay the Sign-On Bonus
pursuant to Section 4(b) hereof)
 
 
By:
 
/s/  STEVEN S. ELBAUM           Title:   Chief Executive Officer
 
 
HAROLD M. KARP
 
 
By:
 
/s/  HAROLD M. KARP      

13

--------------------------------------------------------------------------------


EXHIBIT A


CHANGE OF CONTROL

        For purposes of this Agreement, a "Change of Control" shall mean the
occurrence of any of the following: (i) the sale of all or substantially all of
the assets of the Company to an unrelated entity; (ii) the sale of all of the
outstanding voting securities of an entity holding all or substantially all of
the assets of the Company to an unrelated entity; or (iii) the merger or
consolidation of the Company into an unrelated entity; provided, however, that
no Change of Control shall be deemed to occur if the Executive continues to be
chiefly responsible for the Company's assets and business immediately prior to
the occurrence of an event that, but for this proviso, would otherwise
constitute a Change of Control.

        For purposes of this Exhibit A, an unrelated entity is an entity
(i) with respect to which 35% or more of such entity is not owned, directly or
indirectly, by Steven S. Elbaum, Holdco, the Company, the Parent, any of their
majority-owned subsidiaries or the holders of the outstanding voting securities
of the Parent immediately prior to the time of the determination of whether
there has occurred a Change of Control; or (ii) which is not an employee benefit
plan (or related trust) of the Company, Holdco, the Parent or any of their
majority-owned subsidiaries.

--------------------------------------------------------------------------------



EXHIBIT B


GOLDEN PARACHUTE PROVISIONS

        (a)  Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Employer to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Exhibit B) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment from the Company (a "Gross-Up Payment") in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the "Reduced Amount") that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

        (b)  Subject to the provisions of paragraph (c), all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Arthur
Andersen LLP or such other certified public accounting firm as may be designated
by the Executive (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or other change of ownership as defined under
Section 280G of the Code, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Exhibit B, shall be paid by
the Company to the Executive within five days of the receipt of the Accounting
Firm's determination. Any determination by the Accounting Firm shall be binding
upon the Employer and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to paragraph (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

        (c)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If

--------------------------------------------------------------------------------


the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

        provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

        (d)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of paragraph (c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph (c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

B-2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(mm)



EXHIBIT A
EXHIBIT B
